NOT FOR PUBLICATION WITHOUT THE
                               APPROVAL OF THE APPELLATE DIVISION
        This opinion shall not "constitute precedent or be binding upon any court ." Although it is posted on the
     internet, this opinion is binding only on the parties in the case and its use in other cases is limited. R. 1:36-3.




                                                        SUPERIOR COURT OF NEW JERSEY
                                                        APPELLATE DIVISION
                                                        DOCKET NO. A-2262-19

STATE OF NEW JERSEY,

          Plaintiff-Respondent,

v.

ANTHONY B. FORD,
a/k/a ANTHONY FORD,

     Defendant-Appellant.
_______________________

                   Argued December 8, 2021 – Decided September 9, 2022

                   Before Judges Gilson and Gooden Brown.

                   On appeal from the Superior Court of New Jersey, Law
                   Division, Mercer County, Indictment Nos. 17-12-0574,
                   18-05-0294 and 19-02-0083.

                   Alyssa Aiello, Assistant Deputy Public Defender,
                   argued the cause for appellant (Joseph E. Krakora,
                   Public Defender, attorney; Alyssa Aiello, of counsel
                   and on the briefs).

                   Elizabeth M. Newton, Assistant Prosecutor, argued the
                   cause for respondent (Angelo J. Onofri, Mercer County
                   Prosecutor, attorney; Elizabeth M. Newton, of counsel
                   and on the brief).
PER CURIAM

      After the motion judge denied his motion to suppress evidence seized

without a warrant, defendant Anthony Ford entered a negotiated guilty plea to

second-degree unlawful possession of a weapon, N.J.S.A. 2C:39-5(b)(1). In

accordance with the terms of the plea agreement, defendant was sentenced to

five years of imprisonment, with a forty-two-month period of parole

ineligibility. Defendant also received two concurrent prison terms of three years

each for violating his probation on two unrelated convictions. Pursuant to Rule

3:5-7(d), defendant now appeals the denial of his suppression motion. Based on

our review of the record and the applicable legal principles, we affirm.

      We glean these facts from the testimony of Detective Freddy Jimenez, a

member of the Trenton Police Department's Street Crimes Unit and the sole

testifying witness at the suppression hearing conducted on June 28, 2019.

      At approximately 4:00 p.m. on November 18, 2018, the Street Crimes Unit

received a tip that defendant was sitting in front of 866 East State Street, a multi-

unit residential building, "in possession of a silver and black handgun." The tip

came from a confidential informant (CI) who provided the information to a

detective in the Mercer County Sheriff's Office. The detective then relayed the




                                                                              A-2262-19
                                         2
tip to the Sergeant of the Street Crimes Unit, who in turn shared the information

with the rest of the unit, including Jimenez.

      After briefly "strategiz[ing]," Jimenez and the rest of the unit, consisting

of eight other detectives, headed to 866 East State Street. The unit members

traveled in three unmarked police vehicles wearing "street crimes tactical gear,"

including outer vests with the word "police" inscribed in "bold" "reflective"

letters on the front and back and "badges . . . on [their] chest[s]." The vehicles

arrived in less than three minutes by exceeding the posted speed limit. Lights

and sirens were not activated to avoid "alert[ing] anyone" of their approach.

      As the unit approached the building, Jimenez, who was seated in a rear

driver's-side seat, observed defendant from across the street.      Jimenez had

known defendant "since middle school" and described their relationship as

"cordial." Jimenez had also worked in the area as a patrol officer and knew

defendant had been previously arrested for firearms possession.          Jimenez

testified further that the building was located in a high-crime area and was

"plagued by violent crimes involving illegal firearms, drug dealing, [and] things

of that nature."

      After Jimenez informed the other detectives in the car that he had spotted

defendant sitting on the top step in front of the building, the vehicle quickly


                                                                            A-2262-19
                                        3
veered across the oncoming traffic lane and headed directly toward the building.

There was no oncoming traffic at the time. According to Jimenez, in the seconds

when defendant noticed him in the approaching vehicle, defendant "became

startled and began to stand up while manipulating something in his waistband."

Jimenez explained that in his "experience" making "gun arrests, . . . the

waistband [was] a common area for individuals to conceal firearms" and people

"instinctively just grab" at their weapon to prevent it from falling out.

      As Jimenez's vehicle came to "an angled stop" in front of the building, a

second Street Crimes Unit car approached from the opposite direction and

stopped in front of the building as well. When Jimenez exited his vehicle,

defendant simultaneously stood and turned toward the building. As defendant

attempted to enter the building, Jimenez "observed the silver part of [a] gun."

Jimenez stated "the description given [by] the [CI] and [defendant's] reaction"

to their approach "furthered [his] suspicion" that he had observed a handgun.

      Jimenez yelled to defendant "to stop and drop the gun," but defendant

disregarded the command, opened the unlocked door, and ran into the building.

Jimenez "chased after" defendant, entering the building approximately three

seconds later.   Once inside, Jimenez saw defendant run down a common

hallway, "drop the gun," and force his way into a first-floor apartment. Jimenez


                                                                            A-2262-19
                                        4
immediately secured the handgun, "a silver revolver," and cleared it of five

hollow-point bullets, while other unit members followed defendant into the

apartment.   Two detectives from the unit subsequently arrested defendant

outside the building.   During the search incident to the arrest, detectives

discovered defendant was carrying a plastic bag containing suspected marijuana.

Later, Jimenez learned defendant did not live in the first-floor apartment that

defendant had entered during the chase.

      During oral argument on the suppression motion, defendant argued the

detectives lacked both reasonable suspicion to conduct an investigatory stop and

probable cause to make a warrantless arrest. The State countered that Jimenez

had probable cause to arrest defendant once he "saw the silver part of the

handgun," given the CI's tip, as well as Jimenez's experience with armed

suspects and knowledge of the high-crime nature of the area.

      In an order entered on July 25, 2019, the judge denied defendant's motion.

In an oral opinion, the judge found Jimenez's testimony "extremely credible"

and uncontradicted, and determined that Jimenez reasonably believed defendant

was carrying a handgun when he spotted him outside the building. Accordingly,

the judge found Jimenez had "probable cause to arrest defendant and, therefore,




                                                                          A-2262-19
                                       5
had lawful authority to pursue him into 866 East State Street, where they

recovered the gun that he tossed in the common hallway."

      The judge explained:

            [Detective] Jimenez, while on a public street, saw
            defendant holding what Jimenez reasonably believed
            was a handgun. Now, upon seeing the handgun . . .
            Jimenez, I find, had probable cause to arrest . . .
            defendant. This was more than a mere suspicion
            that       defendant had committed a crime. The
            detective had actually seen . . . defendant holding a
            weapon and beginning to run away. Defendant pulled
            the object from his waistband, an area that . . . Jimenez
            knows is a common area to store guns, and this occurred
            in an area also known by . . . Jimenez to be one that's
            known for violent crime.

                   The detective was also aware that . . . defendant
            had prior firearms arrests. At this point, . . . Jimenez
            had probable cause to believe that . . . defendant had
            committed the crime of unlawful possession of a
            firearm. Further, the detective had received a now
            corroborated tip from a [CI] further supporting that the
            silver object he saw was in fact a handgun.

                  Objectively, it is perfectly reasonable that . . .
            Jimenez believed the object defendant was holding was
            a handgun. . . . Jimenez then pursued . . . defendant into
            the common area of 866 East State Street, where he
            observed . . . defendant discard the firearm.

      Relying on State v. Smith, 37 N.J. 481 (1962), the judge also determined

that Jimenez's warrantless entry into the building was permissible. In Smith, the

Court held that "[a] policeman is not out-of-bounds when he is in the common

                                                                           A-2262-19
                                        6
passageway of a multi-family house in the furtherance of an investigation." Id.

at 496. Alternatively, the judge reasoned that even if Jimenez had not entered

"a common area," the warrantless entry would still have been justified because

"defendant fleeing on foot with a gun clearly created an exigent circumstance,

placing lives in danger." Finally, the judge found the marijuana "was seized

pursuant to a valid search incident to arrest."

        After losing his suppression motion, defendant entered a guilty plea and

was sentenced. His conviction was memorialized in a judgment of conviction

(JOC) entered on December 12, 2019, and this appeal followed.1

        On appeal, defendant raises the following point for our consideration:

              THE TRIAL COURT ERRED IN DENYING
              SUPPRESSION BECAUSE THE INFORMANT'S TIP
              DID NOT PROVIDE REASONABLE SUSPICION TO
              JUSTIFY THE SEIZURE THAT OCCURRED WHEN
              EIGHT DETECTIVES IN THREE POLICE
              VEHICLES CONVERGED ON FORD FROM
              DIFFERENT DIRECTIONS AS HE SAT ON THE
              STEPS OF A MULTI-UNIT ROWHOUSE.

        "Our standard of review on a motion to suppress is deferential -- we 'must

uphold the factual findings underlying the trial court's decision so long as those

findings are supported by sufficient credible evidence in the record. '" State v.



1
    A corrected JOC on the violation of probation was entered on January 3, 2020.
                                                                            A-2262-19
                                         7
Goldsmith, 251 N.J. 384, 398 (2022) (quoting State v. Ahmad, 246 N.J. 592,

609 (2021)). However, we owe no deference to "[a] trial court's interpretation

of the law," and review "de novo" the "trial court's legal conclusions." State v.

Lamb, 218 N.J. 300, 313 (2014).

      Both the Federal and State Constitutions guarantee the right of individuals

to be free from unreasonable seizures by law enforcement. U.S. Const. amend.

IV; N.J. Const. art. I, ¶ 7. Under the Fourth Amendment, the seizure of a person

involves "the application of physical force to the body of a person with intent to

restrain" or "'submission to the assertion of authority.'" Torres v. Madrid, 592

U.S. __, __, 141 S. Ct. 989, 995, 1003 (2021) (emphasis omitted) (quoting

California v. Hodari D., 499 U.S. 621, 626 (1991)). However, our Supreme

Court has adopted a broader view of what constitutes a seizure under Article I,

Paragraph 7. State v. Tucker, 136 N.J. 158, 165 (1994).

      Under New Jersey law, a seizure may occur if under the totality of the

circumstances, "the police conduct would have communicated to a reasonable

person that the person was not free to decline the officers' requests or otherwise

terminate the encounter." Id. at 166 (quoting Florida v. Bostick, 501 U.S. 429,

439 (1991)). Consequently, a fleeing suspect is not seized under the Fourth




                                                                            A-2262-19
                                        8
Amendment, Hodari D., 499 U.S. at 625, but might be seized within the meaning

of Article I, Paragraph 7, Tucker, 136 N.J. at 173.

      Still, not every encounter with law enforcement is a seizure.            Ibid.

(observing that "[n]ot every police pursuit is a seizure"). For instance, a field

inquiry is a voluntary interaction between an individual and law enforcement

where "the police ask questions and do not compel [the] individual to answer."

State v. Rosario, 229 N.J. 263, 271 (2017). "Because a field inquiry is voluntary

and does not effect a seizure in constitutional terms, no particular suspicion of

criminal activity is necessary on the part of an officer conducting such an

inquiry." Id. at 272.

      More intrusive encounters, however, generally constitute some form of

seizure. See id. at 271. For example, an investigatory stop "is a temporary

seizure that restricts a person's movement" and therefore "must be based on an

officer's 'reasonable and particularized suspicion . . . that an individual has just

engaged in, or was about to engage in, criminal activity.'" Id. at 272 (alteration

in original) (quoting State v. Stovall, 170 N.J. 346, 356 (2002)). "Determining

whether reasonable and articulable suspicion exists for an investigatory stop is

a highly fact-intensive inquiry that demands evaluation of 'the totality of




                                                                              A-2262-19
                                         9
circumstances surrounding the police-citizen encounter . . . .'" Goldsmith, 251

N.J. at 399 (quoting State v. Privott, 203 N.J. 16, 25 (2010)).

      Further, "[a]n arrest – the most significant type of seizure by police –

requires probable cause and generally is supported by an arrest warrant or by

demonstration of grounds that would have justified one." Rosario, 229 N.J. at

272. "Although it is difficult to define the concept with precision, probable

cause requires 'more than a mere suspicion of guilt' but less evidence than is

needed to convict at trial." State v. Brown, 205 N.J. 133, 144 (2011) (quoting

State v. Basil, 202 N.J. 570, 585 (2010)).

      Defendant argues he "was illegally seized when, without reasonable

suspicion, eight detectives in three police cars converged upon him from

opposite directions." Defendant posits that because the act of discarding the gun

was the direct result of the illegal seizure, the judge erred in denying his motion

to suppress. Thus, the central question is whether defendant was seized before

Jimenez saw the gun. If so, the police must have had reasonable suspicion or

probable cause, or the gun and other recovered evidence would be inadmissible

because "manifestations of police authority," unsupported by articulable

suspicion or probable cause, may turn police actions into an unlawful seizure.

Tucker, 136 N.J. at 173.


                                                                             A-2262-19
                                       10
       Indeed, as the Court explained in Tucker:

             "Property is not considered abandoned when a person
             throws away incriminating articles due to the unlawful
             actions of police officers." Thus, where a person has
             disposed of property in response to a police effort to
             make an illegal arrest or illegal search, courts have not
             hesitated to hold that property inadmissible.

             [Id. at 172 (quoting 1 Wayne R. LaFave, Search and
             Seizure § 2.6(b), at 471-72 (2d ed. 1987)).]

       In Goldsmith, the Court recently identified when an investigatory stop

commenced. 251 N.J. at 401. There, the trial court held the investigatory stop,

which occurred on a walkway next to a vacant house, began when the officers

asked the defendant for his identification and the defendant "reasonably believed

he could not walk away at that point." Ibid. The Court disagreed, explaining

that

             even before asking [the] defendant for identification,
             armed officers wearing tactical vests with "police"
             written on the front blocked the walkway as [the]
             defendant emerged, preventing [the] defendant from
             making forward progress, and began asking him
             questions about why he was there and from where he
             was coming. A reasonable person would not have felt
             free to leave at that point.

             [Id. at 401-02.]

       In Tucker, the Court described the seizure of a defendant who fled after

seeing an approaching police car as follows:

                                                                           A-2262-19
                                       11
            [A]lthough no evidence shows that the police
            commanded [the] defendant to halt or displayed any
            weapons, the officers immediately pursued him when
            he ran. The officers summoned assistance from a
            nearby patrol car to attempt to set up a blockade with
            the police cars on the streets at the front and rear of the
            yard when [the] defendant started to run away. As [the]
            defendant ran through the yard, he observed a police car
            closing in at the front yard. [The d]efendant reversed
            his direction. However, an officer approached him
            from the back yard. Surely [the] defendant could not
            have felt free to leave. Such police actions would cause
            a reasonable person to believe that the police wanted to
            capture him and not just to speak with him.

            [136 N.J. at 166.]

      In State v. Caldwell, 158 N.J. 452 (1999), police officers attempted to stop

a defendant outside a multi-unit dwelling on the mistaken belief that the

defendant had an outstanding warrant. When the defendant saw the unmarked

police vehicle approaching, he turned and ran into the building. Id. at 455. The

Court ultimately concluded the defendant was not seized until the officers

commanded him to halt inside the building. Id. at 459.

      The Court explained:

            When [the] defendant saw the unmarked police car
            approaching, he turned, looked at them, and ran into the
            building. The officers exited the vehicle and ran toward
            the building. [The d]efendant ran up the front steps and
            was a quarter of the way down the hallway when [the
            detective] yelled, "stop, police, . . . don't run any more."


                                                                            A-2262-19
                                       12
                  ....

                    . . . Unquestionably, the officers intended to
            attempt an investigatory stop of the black male that they
            observed in front of 86 Butler Street . . . . Before any
            attempt at an investigatory stop occurred, [the
            defendant] turned and ran into the building and down
            the hallway, pursued by the officers, and stopping only
            after [the detective] shouted "stop, police, . . . don't run
            any more." It is clear that when the officers chased
            [the] defendant into the building, commanding him to
            "stop," a seizure of [the] defendant occurred . . . .

            [Id. at 455, 459 (emphasis added).]

      Here, the evidence established that defendant was not seized in the

moments before Jimenez saw the gun. First, we note that mere seconds passed

between defendant seeing the police approaching and Jimenez seeing the silver

part of the gun in defendant's hand. Also, defendant was already turning toward

the building and manipulating the gun in his waistband before the police vehicles

came to a complete stop.

      Unlike other cases where seizures occurred after police had time to block

a defendant's path or otherwise engage in pursuit, defendant urges us to find he

was seized the instant he noticed the detectives approaching in their vehicles.

We decline the invitation. See Goldsmith, 251 N.J. at 401; Tucker, 136 N.J. at

166; Rosario, 229 N.J. at 266-67 ("The officer positioned his patrol car

perpendicularly behind [the] defendant's to box in [her] car . . . ."). While

                                                                           A-2262-19
                                       13
Jimenez and the other members of the unit undoubtedly intended to conduct an

investigatory stop, a reasonable person would not have believed he was not free

to leave the second he saw police vehicles turn toward the building.           See

Caldwell, 158 N.J. at 459.

      Because we agree with the judge that Jimenez had probable cause to arrest

defendant upon observing the gun, we conclude Jimenez was authorized to

pursue defendant into 866 East State Street and recover the gun defendant tossed

in the common hallway. See Smith, 37 N.J. at 496. We also point out that the

exigent circumstances found by the trial judge in this case justified the police

officers entering the building to pursue defendant, whom the officers had

grounds to believe was armed with a gun. Accordingly, the facts of this case

are distinguishable from the facts in State v. Bookman, __ N.J. __ (2022). In

Bookman, the Court recognized that "[t]he hot pursuit of a fleeing suspect may

constitute an exigent circumstance sufficient to justify a warrantless home entry

if the officers are in 'immediate or continuous pursuit' of the suspect." Id., slip

op. at 15 (quoting State v. Bolte, 115 N.J. 579, 597-98 (1989)). Thus, we are

satisfied defendant's suppression motion was properly denied.

      Affirmed.




                                                                             A-2262-19
                                       14